Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20       PageID.594    Page 1 of 32




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 FANG LIU,

                    Plaintiff,                   Case No. 19-cv-10087

 v.                                              Paul D. Borman
                                                 United States District Judge
 COMMISSIONER OF SOCIAL
 SECURITY,

                Defendant.
 ______________________________/

                       OPINION AND ORDER:
   (1) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 (ECF NO. 13); (2) GRANTING DEFENDANT’S MOTION FOR SUMMARY
          JUDGMENT (ECF NO. 16); AND (3) AFFIRMING THE
                     COMMISSIONER’S DECISION

      Plaintiff Fang Liu brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of Defendant Commissioner of Social Security

(“Commissioner”) that denied his application for disability insurance benefits

pursuant to the Social Security Act (the “Act”). The parties have filed cross-motions

for summary judgment. (ECF Nos. 13, 16). For the reasons set forth below, the

Court finds that the Administrative Law Judge’s conclusion that Plaintiff is not

disabled under the Act is supported by substantial evidence and was made pursuant

to the proper legal standards. Therefore, the Court will deny the Plaintiff’s motion
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20          PageID.595    Page 2 of 32




for summary judgment, grant the Commissioner’s motion for summary judgment,

and affirm the Commissioner’s decision.

                                I. BACKGROUND

      A.     Procedural History

      Plaintiff filed his application for a period of disability and disability insurance

benefits (“DIB”) on May 16, 2016. (Tr. 155-56.) Plaintiff claimed disability

beginning on December 30, 2015, based on depression, short-term memory loss,

anxiety, a sinus infection, hypertension, and back pain. (Tr. 71-72.) This claim was

initially denied on September 27, 2016 (Tr. 87-103), and Plaintiff then requested a

hearing. (Tr. 104-05). On March 28, 2018, Administrative Law Judge (“ALJ”)

Anthony R. Smereka held a hearing during which Plaintiff appeared and testified.

(Tr. 36-69.) Plaintiff was represented by a non-attorney representative at the hearing

and a vocational expert, Larissa A. Boase, also appeared and testified. (Id.)

      On May 4, 2018, ALJ Smereka issued his decision and found that Plaintiff

was not disabled because he is capable of making a successful adjustment to other

work that exists in significant numbers in the national economy. (Tr. 20-30.) This

decision became the Commissioner’s final decision when the Appeals Council

declined Plaintiff’s request for review on November 26, 2018. (Tr. 1-6.) Plaintiff

then filed the present action with this Court on January 10, 2019. (ECF No. 1,

Compl.)

                                           2
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20      PageID.596    Page 3 of 32




        B.    Medical History

              1.    Mental Health Treatment

        Plaintiff presented to Hanumaiah Bandla, M.D. at Hegira Programs for a

psychiatric evaluation in December 2015 and reported depression. (Tr. 255-60.) On

examination, Dr. Bandla found impaired concentration, depressed mood, distractible

attention, and impaired short-term memory, but normal speech, superior intellectual

functioning, adequate judgment, adequate impulse control, and cooperative attitude.

(Id.)   Dr. Bandla assessed Plaintiff with depression, prescribed Celexa, and

recommended outpatient therapy. (Id.) Plaintiff presented to Dr. Bandla again in

January 2016 for a medication review, and reported that he still felt depressed and

complained that his medication caused dizziness, decreased appetite, gastric

discomfort and dry mouth. (Tr. 272-74.) Dr. Bandla noted, upon examination, that

Plaintiff was depressed and anxious, but that his psychomotor activity is normal,

thought process was organized and goal directed, he maintained attention and

concentration, had good recent and remote memory and good judgment and insight,

and recommended changing his medication to Wellbutrin and continuing therapy.

(Id.)

        Plaintiff underwent psychological testing by Demetrius E. Ford, Psy. D., at

Professional Outreach Counseling Service, P.C. (“POCS”) on January 28, 2016 “to

address concerns for Memory and ADHD[.]”            (Tr. 276-81.)   The examiner

                                         3
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.597    Page 4 of 32




administered multiple intellectual tests and concluded that Plaintiff had normal

mental status and an average IQ of 93, but noted that Plaintiff had multiple

situational stressors, including his son’s college admission (not getting into the

college of his choice), his father’s death, and work and family stressors, and assessed

Plaintiff with “moderate disability.” (Id.) Dr. Ford assessed Bipolar I Depression,

Severe, Spouse-Relational Problems, and Post-traumatic Stress Disorder, and

recommended marital counseling, occupational assistance, and individual

counseling. (Tr. 281.)

      Dr. Bandla saw Plaintiff again in March 2016 and Plaintiff complained that

he was still unhappy and had difficulty sleeping and poor appetite. (Tr. 303.) Dr.

Bandla observed that Plaintiff was anxious and hyperverbal, but assessed him with

a generally normal mental status examination and increased Plaintiff’s dosage of

Wellbutrin. (Tr. 302-04.) Dr. Bandla also noted that he did not agree with the prior

diagnosis of bipolar disorder. (Tr. 303.) Plaintiff returned to Dr. Bandla’s practice

in April, May, June and July 2016, and continued to complain of memory loss, poor

concentration, and depression. (Tr. 372-73, 376-77, 379-80, 383, 386.) Mental

status examinations by providers during those visits, including Alice Moon, P.A.,

revealed depressed mood, but were otherwise benign. (Id.) Plaintiff reported that

he was eating and sleeping well, and had a 40 percent improvement in symptoms

with Abilify in May 2016 (Tr 377), and his depression symptoms were mild,

                                          4
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.598    Page 5 of 32




although he continued to worry about memory loss and difficulty focusing, in June

2016. (Tr. 380.) In July 2016, Patricia St. Marie, PA-C, wrote that Plaintiff’s recent

IQ score of 98 was incongruent with Plaintiff’s master’s degree in engineering, “as

it is very competitive and only the brightest students are accepted into those

programs,” and noted that an examining psychiatrist, Dr. Chang, “postulates that

since there is a major language barrier, [Plaintiff] did not understand the questions

well enough to give an accurate assessment of his IQ, and/or his depression was

clouding his ability to answer correctly.” (Tr. 386.) Dr. Chang recommended a

neurological workup from a doctor who speaks Plaintiff’s language and dialect,

followed by a psychological evaluation by a practitioner who speaks Plaintiff’s

language and dialect. (Id.)

      Plaintiff presented for a neurological examination by Nancy Jingyang Cao,

M.D., Ph.D., in September 2016. (Tr. 392-94.) Plaintiff told Dr. Cao that he has

difficulty finding words and tends to lose his train of thought, but denied behavior

changes, previous strokes or present difficulties driving. (Tr. 392.) Dr. Cao found

a flat/anxious affect but generally normal short- and long-term memory, attention,

registration and concentration, and normal motor function (including gait, station,

and strength), sensation, coordination and reflexes. (TR. 393.) Dr. Cao assessed

Plaintiff with mild ADD, depression, and anxiety and recommended mental health

treatment. (Tr. 393.)

                                          5
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20       PageID.599    Page 6 of 32




      Plaintiff was seen by a variety of non-physician providers at POCS Mental

Health, approximately once per month, between March 2016 and March 2018, but

the records include no narrative history or findings from mental status examinations.

(Tr. 453-62.)

             2.    Physical Treatment

      Plaintiff’s primary care physician between January 2016 and June 2016, and

again in June 2017 was Dr. Robert Vartabedian, M.D. (Tr. 283-301, 331-62, 397-

414.) Dr. Vartabedian’s physical examination findings in January, February and

March 2016 were generally benign. (Tr. 341, 343, 345, 349-52.) Plaintiff

complained of back pain, brought on by long periods of standing, in May 2016, and

examination revealed no deformity or tenderness, good range of motion in the hips,

5/5 motor strength, normal reflexes, and negative straight leg raising. (Tr. 338-39.)

Dr. Vartabedian ordered a course of physical therapy, but noted in June 2016 that

Plaintiff failed to follow through on physical therapy, that a physical examination

was normal, and that Plaintiff did not report any current symptoms. (Tr. 335-36,

339.) Plaintiff returned to Dr. Vartabedian in June 2017 for an annual check-up,

complained that he continued to experience memory problems related to his

depression, and denied any physical symptoms other than fatigue. (Tr. 399-400.)

      Plaintiff treated with Reza Ali, M.D., from November 2017 through March

2018. (Tr. 422-73.) Dr. Ali’s physical and mental status examinations were

                                         6
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.600     Page 7 of 32




generally benign in November and December 2017, and Plaintiff denied all physical

and mental symptoms in December 2017. (Tr. 463-64, 466-67, 470-73.) Plaintiff

complained to Dr. Ali in March 2018 of worsening knee pain over the past year, but

denied joint instability, locking, decreased mobility, numbness, weakness or

tingling. (Tr. 422-23.) Dr. Ali found full flexion but limited extension of the left

knee, secondary to pain, and noted a limping gait as well as mild swelling, mild

tenderness, and mild crepitus. (Tr. 425-26.) Bilateral x-rays of Plaintiff’s left knee

showed no arthritis, acute disease processes or other abnormalities. (Tr. 428.)

             3.     Medical Opinions

      In September 2016, State agency medical consultant Quan Nguyen, M.D.

reviewed Plaintiff’s medical record and opined that none of Plaintiff’s physical

impairments were severe. (Tr. 75.)

      Also in September 2016, State agency consultant James Tripp, Ed.D.,

reviewed the available record evidence related to Plaintiff’s mental impairments and

opined that Plaintiff would experience mild restriction of activities of daily living,

mild difficulties maintaining social functioning, moderate difficulties maintaining

concentration, persistence and pace, and that Plaintiff retained the capacity to sustain

simple, unskilled work. (Tr. 76-80.)




                                           7
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.601    Page 8 of 32




       In March 2016, Katie Furton, MA, TLLP, wrote in a letter in connection with

Plaintiff’s application for employer-sponsored short-term disability benefits, that

Plaintiff:

       presents with a variety of severe symptoms such as … uncontrollable
       crying, extreme anxiety, guilt and shame due to his current medical and
       mental status. My client also reports symptoms such as eating and sleep
       disturbances, significant problems with memory, lack of interest and
       motivation in personal pleasures, severe isolation and decrease in
       energy. These severe symptoms have significantly impacted Fang
       Liu’s ability to engage and enjoy his daily life activities, including
       confidently performing his work obligations.

(Tr. 282.) Ms. Furton further noted that she is “not the medical professional who

established the need for disability” and that she has “not evaluated Fang Liu in terms

of limitations or symptom severity in conjunction with [the] ability to perform his

daily working activities.” (Tr. 282.)

       In November 2017, Emily Rachal, NP-C, completed a pre-filled “Request for

Reasonable Accommodation” form provided by Plaintiff’s employer. (Tr. 388-90.)1

She wrote that Plaintiff has difficulty sustaining focus, remembering instructions and

paying attention, and recommended continuing his leave of absence from work “to

try a new medication to see if this has a positive impact on memory.” (Id.)




1
 Ms. Rachal is incorrectly referred to in the transcript index and the ALJ’s opinion
as “Eve Rachael” and/or “Emily Rachel.” (Tr. Index at 2-3; Tr. 28.) However, the
underlying practice records identify her as “Emily Rachal.” (Tr. 432.)
                                          8
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.602     Page 9 of 32




      C.     Plaintiff’s Testimony and Function Report

      At the hearing, Plaintiff testified that he emigrated from China to the United

State in 1989, and that he received a college degree in China and a master’s degree

in engineering in the United States. (Tr. 39-40.) He last worked in 2015 as a

transmission line engineer, with supervisory responsibilities, and testified that he

stopped working when he allowed an engineer he supervised to release a formal

presentation to a potential client, without Plaintiff having reviewed it, and the client

complained and Plaintiff was blamed for not properly supervising his engineers. (Tr.

40-41, 48-49.) He then realized that his memory had become “an issue.” (Tr. 49.)

      Plaintiff testified that he has difficulties with memory, attention and

concentration and has also developed a fear of crowds and isolates because of fear

that others will ask him about his job status or his family. (Tr. 46-47.) He said that

his anti-depressant medication causes side effects of dry mouth, night sweats, and

dizziness, and that he has poor coordination, which caused him to slip and hurt his

knee, although it was not severe. (Tr. 51, 62.) He stated that he can sit for 30 minutes

to one hour before needing to change positions, walk for two blocks before needing

to stop and rest for five minutes, but cannot carry anything while walking because

of his knees. (Tr. 52-54.)

      In his July 2016 Function Report, Plaintiff stated he experienced “severe

depression with significant problems with memory and difficulty on focusing, poor

                                           9
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20          PageID.603    Page 10 of 32




 balance, lack of coordination, lack of energy, [and] eating and sleep disturbance,”

 and complained of “dizziness, drowsiness, tiredness, blurred vision, and headache[s]

 from medication.” (Tr. 204.) He listed his daily activities as including preparing

 meals, performing a morning exercise routine, reading books, magazines and

 newspapers, listening to music, shopping for groceries, surfing the internet, cleaning

 his house and yard, including mowing, repairs and maintenance, playing an

 instrument, and practicing yoga. (Tr. 205-07.) He stated he had no problems with

 his personal care, that he goes to the YMCA every day “for swimming, hot tub and

 sauna,” and that he is able to walk for one mile before needing to rest, but

 complained of difficulties with seeing, memory, concentration, understanding,

 following instructions, and getting along with others. (Tr. 205-09.) He wrote: “I

 can’t handle any stress any more. My depress[s]ion was mainly caused by work

 related stress.” (Tr. 210).

       D.     Vocational Expert Testimony

       The Vocational Expert (“VE”), Larissa Boase, identified and characterized

 Plaintiff’s past relevant work as a transitional line engineer and as a civil structural

 engineer as skilled, light work, but performed at the sedentary to light exertional

 level. (Tr. 28.)

       The ALJ set forth a series of hypotheticals question to the VE, but ultimately

 relied on one. (Tr. 64-67.) Specifically, the ALJ asked the VE to consider a person

                                           10
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.604    Page 11 of 32




 of Plaintiff’s age, education and work experience, with the ability to work at all

 exertional levels, but who should not be exposed to hazards, including work at

 unprotected heights or around dangerous machinery, no climbing of any ladders,

 ropes, or scaffolds, no driving a car in the course of employment, is restricted to

 unskilled work, meaning the ability to understand and carry out or remember simple

 instructions, to respond appropriately to supervision, coworkers and usual work

 situations and to deal with changes in a routine work setting, but also with a need for

 a highly structured work environment in terms of repetitiveness, no work with the

 general public, and no fast production pace work where the pace is set by others.

 (Tr. 64-65.)

       Given these parameters, including the restriction to unskilled work, Plaintiff

 is unable to perform his past work, classified as skilled, as actually or generally

 performed. (Tr. 28.) However, the VE testified that, within the hypothetical

 parameters, a person would be capable of working in several representative

 positions, including: an inspector, SVP 2 light work, with 200,000 jobs nationally; a

 scrap sorter, SVP 2 light work, with 200,000 jobs nationally; a folder, SVP 2 light

 work, with 100,000 jobs nationally; a furniture worker, SVP medium work, with

 70,000 jobs nationally; a box bender, SVP 1 medium work, with 60,000 jobs

 nationally; and a cleaner, SVP 2 medium work, with 300,000 jobs nationally. (Tr.

 65-66.)

                                           11
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20          PageID.605    Page 12 of 32




          II. STANDARD OF REVIEW AND LEGAL FRAMEWORK

       “In Social Security cases, the Commissioner determines whether a claimant

 is disabled within the meaning of the Act and therefore entitled to benefits.” Rogers

 v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (citing 42 U.S.C. §

 405(h)). This Court has original jurisdiction to review the Commissioner’s final

 administrative decision pursuant to 42 U.S.C. § 405(g). However, the Court’s

 review under this statute is limited to determining whether those findings are

 supported by substantial evidence and made pursuant to proper legal standards. See

 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as to any

 fact, if supported by substantial evidence, shall be conclusive ... ”); Cutlip v. Sec’y

 of Health and Human Servs., 25 F.3d 284, 286 (1994) (“Judicial review of the

 Secretary’s decisions is limited to determining whether the Secretary’s findings are

 supported by substantial evidence and whether the Secretary employed the proper

 legal standards.”). Substantial evidence is “‘such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion.’” Kyle v. Comm’r of Soc.

 Sec., 609 F.3d 847, 854 (6th Cir. 2010) (quoting Lindsley v. Comm’r of Soc. Sec.,

 560 F.3d 601, 604 (6th Cir. 2009)); see also McGlothin v. Comm’r of Soc. Sec., 299

 F. App’x 516, 522 (6th Cir. 2008) (recognizing that substantial evidence is “more

 than a scintilla of evidence but less than a preponderance; it is such relevant evidence

 as a reasonable mind might accept as adequate to support a conclusion.”) (internal

                                           12
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.606    Page 13 of 32




 quotations omitted). “If the Commissioner’s decision is supported by substantial

 evidence, we must defer to that decision, ‘even if there is substantial evidence in the

 record that would have supported an opposite conclusion.’” Colvin v. Barnhart, 475

 F.3d 727, 730 (6th Cir. 2007) (quoting Longworth v. Comm’r of Soc. Sec. Admin.,

 402 F.3d 591, 595 (6th Cir. 2005)).

       This Court does not “try the case de novo, nor resolve conflicts in the

 evidence, nor decide questions of credibility.” Cutlip, 25 F.3d at 286. Indeed, “[i]t

 is of course for the ALJ, and not the reviewing court, to evaluate the credibility of

 witnesses, including that of the claimant.” Rogers, 486 F.3d at 247; see Cruse v.

 Comm’r of Soc. Sec., 502 F.3d 532, 542 (6th Cir. 2007) (providing that the “ALJ’s

 credibility determinations about the claimant are to be given great weight,

 ‘particularly since the ALJ is charged with observing the claimant’s demeanor and

 credibility.”) (citation omitted)).

       Under the Act, Disability Insurance Benefits (for those qualifying wage

 earners who become disabled prior to the expiration of their insured status) and

 Supplemental Security Income “are available only for those who have a ‘disability.’”

 See Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). “[D]isability” is defined

 in the Act, as the: “inability to engage in any substantial gainful activity by reason

 of any medically determinable physical or mental impairment which can be expected

 to result in death or which has lasted or can be expected to last for a continuous

                                           13
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20             PageID.607     Page 14 of 32




 period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A)

 (DIB); 20 C.F.R. § 416.905(a) (SSI).

        The Commissioner’s regulations provide that disability is to be determined

 through the application of a five-step sequential analysis:

        Step One: If the claimant is currently engaged in substantial gainful
        activity, benefits are denied without further analysis.

        Step Two: If the claimant does not have a severe impairment or
        combination of impairments that “significantly limits ... physical or
        mental ability to do basic work activities,” benefits are denied without
        further analysis.

        Step Three: If the claimant is not performing substantial gainful
        activity, has a severe impairment that is expected to last for at least
        twelve months, and the severe impairment meets or equals one of the
        impairments listed in the regulations, the claimant is conclusively
        presumed to be disabled regardless of age, education, or work
        experience.

        Step Four: If the claimant is able to perform his or her past relevant
        work, benefits are denied without further analysis.

        Step Five: Even if the claimant is unable to perform his or her past
        relevant work, if other work exists in the national economy that
        plaintiff can perform, in view of his or her age, education, and work
        experience, benefits are denied.

 See 20 C.F.R. §§ 404.1520, 416.920; see also Heston v. Comm’r of Soc. Sec., 245

 F.3d 528, 534 (6th Cir. 2001). “The burden of proof is on the claimant throughout

 the first four steps . . . . If the analysis reaches the fifth step without a finding that

 the claimant is not disabled, the burden transfers to the [Commissioner].” Preslar

 v. Sec’y of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).
                                             14
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20       PageID.608    Page 15 of 32




       A.    ALJ’s Application of Legal Framework

       At step one of the sequential analysis, the ALJ determined that Plaintiff met

 the insured status requirements of the Act through December 31, 2020 and had not

 engaged in substantial gainful activity since December 30, 2015, the alleged onset

 date. (Tr. 22). At step two, he found that Plaintiff had the following severe

 impairments: depression with anxiety; but that Plaintiff’s hypertension, vitamin B

 deficiency, intermittent complaints of back pain and alleged knee pain were non-

 severe. (Tr. 23.). At step three, the ALJ found that Plaintiff did not have an

 impairment or combination of impairments that met or medically equaled the

 severity of one of the listed impairments. (Tr. 23-25.) The ALJ determined,

 pursuant to the paragraph B criteria, that Plaintiff had mild limitations in

 understanding, remembering and applying information; mild limitations in

 interacting with others; moderate limitations in maintaining concentration,

 persistence or pace; and mild limitations in adapting or managing oneself. (Tr. 24.)

 The ALJ further found that the paragraph C criteria were not satisfied. (Tr. 24-25.)

       The ALJ then found that Plaintiff retained the residual functional capacity

 (“RFC”) to perform a full range of work at all exertional limitations but with the

 following nonexertional limitations:

       no hazards including work at unprotected heights or around dangerous
       moving machinery; and no climbing of any ladders, ropes or scaffolds;
       no driving in the course of employment; he is restricted to unskilled
       work meaning, the ability to understand, carry out, and remember
                                         15
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.609    Page 16 of 32




       simple instructions; to respond appropriately to supervision, coworkers,
       and usual work situations; and to deal with changes in a routine work
       setting[1]; a need for a highly structured work environment; no work
       with the general public; no fast production pace work where the pace is
       set by others.

 (Tr. 25 & fn.1 (citing SSR 85-15).)

       At steps four and five of the sequential analysis, based on the record evidence,

 including Plaintiff’s medical records, his testimony, as well as the testimony of the

 VE, the ALJ found that Plaintiff could not return to his past relevant work, but could

 perform other jobs in the national economy, including the representative occupations

 of inspector, scrap sorter, folder, furniture cleaner, box bender, or cleaner. (Tr. 25-

 29.) Accordingly, the ALJ concluded that because Plaintiff retained the residual

 functional capacity to perform other jobs in the national economy, he was not

 disabled within the meaning of the Act from his alleged onset date through the date

 of the decision. (Tr. 30.)

                                   III. ANALYSIS

       A.     Analysis of Plaintiff’s Mental and Physical Impairments

       Plaintiff broadly contends in his first and second claims of error2 that “the

 Commissioner improperly analyzed and/or failed to analyze [Plaintiff’s] complaints

 of mental impairments, including: depression, anxiety, Post Traumatic Stress


 2
   Plaintiff’s arguments in his first and second claims of error overlap, focusing on
 the ALJ’s evaluation of Plaintiff’s subjective complaints, and therefore these claims
 of error will be considered together.
                                           16
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.610    Page 17 of 32




 Disorder (“PTSD”), ADHD, panic attacks, short-term memory loss, bipolar

 disord[er], psychogenic amnesia, pseudodementia and concentration deficiency”

 and his “complaints of physical impairments, including: hypertension, daytime

 somnolence, vitamin D deficiency, left knee issues, and back pain.” (Pl.’s Mot. at

 pp. 8-11, PgID 541-44.) He complains generally that the ALJ failed to properly

 consider his subjective complaints of pain and mental impairments and failed “to

 properly analyze the side effects from [his] medications on his ability to work as

 required.” (Pl.’s Mot. at 10-11, PgID 543-44.)

       Plaintiff bears the burden of proof at steps one through four of the sequential

 analysis, including proving his RFC. Walters v. Comm’r of Soc. Sec., 127 F.3d 525,

 529 (6th Cir. 1997) (“[D]uring the first four steps, the claimant has the burden of

 proof; this burden shifts to the Commissioner only at Step Five.”) (internal citations

 omitted); see also 42 U.S.C. § 423(d)(5)(A) (“An individual shall not be considered

 to be under a disability unless he [or she] furnishes such medical and other evidence

 of the existence thereof as the Secretary may require.”). The Plaintiff’s RFC “is the

 most he can still do despite his limitations,” and is measured using “all the relevant

 evidence in [the] case record.” 20 C.F.R. § 404.1545(a)(2); see Poe v. Comm’r of

 Soc. Sec., 342 F. App’x 149, 155 (6th Cir. 2009).

       The Social Security Regulations establish a two-step process for evaluating a

 claimant’s subjective symptoms, including pain. 20 C.F.R. § 404.1529(a); SSR 16-

                                          17
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.611    Page 18 of 32




 3p.3 According to Social Security Ruling (“SSR”) 16-3p, an ALJ must analyze the

 consistency of the claimant’s statements with the other record evidence, considering

 his testimony about pain or other symptoms with the rest of the relevant evidence in

 the record and factors outlined in SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016).

 This analysis and the conclusions drawn from it – formerly termed a “credibility”

 determination – can be disturbed only for a “compelling reason.” Sims v. Comm’r

 of Soc. Sec., 406 F. App’x 977, 981 (6th Cir. 2011); see also Dooley v. Comm’r of

 Soc. Sec., 656 F. App’x 113, 119 n.1 (6th Cir. 2016) (explaining that SSR 16-3p

 merely eliminated “the use of the word ‘credibility’ … to ‘clarify the subjective

 symptoms evaluation is not an examination of an individual’s character.’”). The

 ALJ must first confirm that objective medical evidence of the underlying condition

 exists, and then determine whether that condition could reasonably be expected to

 produce the alleged pain, considering other evidence, including: (1) daily activities;

 (2) location, duration, frequency, and intensity of pain; (3) precipitating and

 aggravating factors; (4) type, dosage, effectiveness, and side-effect of any

 medication; (5) treatment, other than medication received; (6) any means used to




 3
  In his motion, Plaintiff cites to the predecessor ruling to SSR 16-3p, SSR 96-7p,
 which was superseded in March 2016. See Cole v. Comm’r of Soc. Sec., No. 15-
 CV-13292, 2016 WL 3647982, at *11 n.2 (E.D. Mich. June 17, 2016) (“SSR 96-7p
 was rescinded and superseded by SSR 16-3p on March [16], 2016.”).
                                           18
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.612    Page 19 of 32




 relieve pain; and (7) other factors concerning functional limitations. 20 C.F.R. §

 404.1529(c)(3); SSR 16-3p.

       In this case, the ALJ set forth and followed the two-part standard described

 above.   He summarized Plaintiff’s allegations, his hearing testimony and his

 Function Report, his daily activities, the objective medical evidence, his treatment

 history, and the opinion evidence, and found Plaintiff capable of performing a

 reduced range of work at all exertional levels. (Tr. 25-28.) The ALJ acknowledged

 Plaintiff’s testimony in which he complained of memory loss, isolationist behavior,

 social anxiety, depression and difficulties sleeping, and of medication side effects

 such as dizziness, drowsiness, tiredness, blurred vision and headaches. (Tr. 26-27,

 citing Tr. 46-62, 199-211.) The ALJ also discussed Plaintiff’s reports to his medical

 providers of depression, fatigue, memory loss, poor concentration, and situational

 stressors including job loss, marital difficulties, and his son’s college acceptance

 issues. (Tr. 26-28, citing Tr. 255-60, 276-81, 372-86, 392-94.) The ALJ determined

 that Plaintiff’s “medically determinable impairments could reasonably be expected

 to cause the alleged symptoms; however [Plaintiff’s] statements concerning the

 intensity, persistence and limiting effects of these symptoms are not entirely

 consistent with the medical evidence and other evidence in the record[.]” (Tr. 26.)

       In making this determination, the ALJ relied on Plaintiff’s own statements in

 his function report and in his hearing testimony. (Tr. 26.) Plaintiff indicated in his

                                          19
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.613    Page 20 of 32




 function report that he could cook, clean, complete yard work, drive, walk, ride a

 bicycle, go out in public alone, shop in stores, that he enjoys swimming, reading,

 books, watching the news, and playing a Chinese instrument, and that he had no

 difficulties with personal care. (Tr. 26, citing Tr. 199-211.) The ALJ further noted

 that Plaintiff testified at his hearing that he had no medical problems until he was

 given too many responsibilities as work, suggesting that his issues were with time

 constraints rather than memory and focus difficulties, and that, contrary to his claims

 of social isolation, he calls his mother and aunt in China three times per week to

 check on them. (Tr. 26-26, citing Tr. 48-55.) The ALJ found that Plaintiff “avoids

 people not due to fear, but rather due to difficulty responding to those who know

 him as to how he and his son are doing,” which is “highlighted by [Plaintiff’s]

 statement at the hearing that he avoids people asking him how he and his family are

 doing.” (Tr. 27.) Plaintiff fails to address these daily activities in his motion, or

 explain how they support the severity of his alleged physical and mental symptoms.

 (Pl.’s Mot. at pp. 8-11, PgID 541-44.) The ALJ properly relied on Plaintiff’s

 function report and his hearing testimony in making his determination under SSR

 16-3p. See Bowman v. Comm’r of Soc. Sec., 683 F. App’x 367, 376 (6th Cir. 2017)

 (substantial evidence supported ALJ’s credibility determination based on plaintiff’s

 function report and her descriptions of her daily activities); Yackley v. Comm’r of

 Soc. Sec., No. 16-cv-14075, 2017 WL 3837274, at *11 (E.D. Mich. Aug. 31, 2017)

                                           20
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20           PageID.614     Page 21 of 32




 (“[I]t is entirely appropriate for the ALJ to consider the claimant’s daily activities,

 among other factors, when determining his work function – indeed, the regulations

 direct the ALJ to do so.”).

       The ALJ then went on to consider the objective medical evidence and found

 that it did not support the severity of Plaintiff’s allegation of limitation. (Tr. 27-28.)

 The ALJ provided a detailed summary of Plaintiff’s medical record related to his

 mental impairments starting in December 2015 and noted that Plaintiff was

 prescribed medication for depression but that overall numerous benign examinations

 revealed only mild memory impairment and a mild limitation interacting with others.

 (Tr. 27, citing Tr. 256-58, 277, 303, 377, 380.) While Plaintiff had previously

 complained of side effects to medications, in March 2016, he stated he had no side

 effect to his medication (Tr. 27, citing Tr. 303), and in May 2016 Plaintiff reported

 a 40 percent improvement in his mental symptoms with his medication. (Tr. 27,

 citing Tr. 377.) Plaintiff reported his depression was mild in June 2016 (Tr. 27,

 citing Tr. 380), and Plaintiff’s neurological examination in September 2016 was

 generally normal, with findings of normal short- and long-term memory, attention,

 concentration and registration. (Tr. 28, citing Tr. 393.)4


 4
   The ALJ also states that the record contains no other mental health treatment
 between September 2016 and March 2018, at which time the record indicates normal
 psychiatric findings. (Tr. 28, citing Tr. 421-28.) As the Commissioner notes in its
 brief however, while there is no record of Plaintiff seeking treatment from a
 psychologist or psychiatrist during this time period, Plaintiff did attend counseling
                                           21
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.615    Page 22 of 32




       The ALJ also considered Plaintiff’s physical impairments and found they

 were not severe. (Tr. 24.) Although Plaintiff reported back pain in his application

 for benefits, the last medical records referring to back pain are dated in June 2016,

 and Plaintiff testified at the March 2018 hearing that his back pain had resolved. (Tr.

 62, 336-37.) The ALJ also found that Plaintiff only reported knee pain in March

 2018, and that “while it is noted that the onset of this problem is one year, there is

 no evidence of diagnosis or treatment for knee pain throughout the previous year,”

 including “no imag[]ing or any other diagnostic testing to establish any chronic

 causes of [Plaintiff’s] knee pain” and thus “the evidence does not support that this

 impairment would last 12 months and therefore it does not meet the durational

 requirement.” (Tr. 23, citing Tr. 422-26.)

       The record evidence recited by the ALJ provides substantial evidence

 supporting his decision to partly discount Plaintiff’s symptoms. Plaintiff does not

 specifically allege that the ALJ made any factual mistakes or misstatements in his

 summary of the medical record evidence. Plaintiff’s conclusory allegation that the

 ALJ “blatantly ignor[ed] findings and opinions” in the medical record, and his

 single-sentence contention that the Commissioner cannot “pick and choose” findings

 and opinions, fails because Plaintiff does not identify which records the ALJ


 at POCS through March 2018. (Tr. 453-62.) However, those records do not contain
 any narrative history or findings from mental status examinations and thus no basis
 to find Plaintiff more limited due to his mental impairments. (See id.)
                                           22
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.616    Page 23 of 32




 allegedly failed to analyze or ignored. See DeLong v Comm’r of Soc. Sec., 748 F.3d

 723, 726 (6th Cir. 2014) (noting that an allegation of “‘cherry picking’ the record …

 is seldom successful because crediting it would require a court to re-weigh the record

 evidence”). Plaintiff’s contention that the Commissioner was required to utilize the

 standard Psychiatric Review Technique Form (“PRTF”) fails to justify a remand, as

 an ALJ is not required to use a PRTF, but the Commissioner instead memorializes

 the step two and step three analysis in the Disability Determination Explanation

 (“DDE”). See Collier v. Comm’r of Soc. Sec., 108 F. App’x 358, 362 (6th Cir. 2004)

 (ALJ not required to complete a psychiatric review technique form, but only required

 to discuss the factors in 20 C.F.R. § 416.902a(b)); McBride v. Comm’r of Soc. Sec.,

 No. 1:16-CV-708, 2017 WL 4230516, at *1 (S.D. Ohio Sept. 25, 2017) (“As

 explained by the Magistrate Judge, the ALJ was not required to create a new

 psychiatric review technique form, but could ‘incorporate the pertinent findings and

 conclusions in her written decision based on the technique.’”).

       Plaintiff’s complaint that the ALJ did not adequately consider Plaintiff’s

 complaints that his medications caused side effects, including dizziness, sleep

 disturbances and daytime fatigue, and that the ALJ did not discuss a need for

 additional breaks or time off task limitations in his hypothetical questions to the VE

 fails to require a remand in this case. As discussed above, the ALJ expressly

 considered Plaintiff’s reports of side effects in his function report and to his doctor

                                           23
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.617    Page 24 of 32




 in January 2016, and that he thereafter denied any side effect to his doctor in March

 2016 when his medication was changed and otherwise failed to report side effects to

 his providers thereafter. (Tr. 27, 273, 303, 391, 351, 399.) The Court cannot

 “reconsider facts, re-weigh the evidence, resolve conflicts in evidence, decide

 questions of credibility, or substitute its judgment for that of the ALJ.” Reynolds v.

 Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011); Mullins v. Sec’y of

 Health & Human Servs., 680 F.2d 472, 472 (6th Cir. 1982) (“Our task is not to

 reweigh the evidence. That is solely the province of the Secretary.”) (citation

 omitted). There is no basis to conclude that Plaintiff’s complained-of side effects

 mandated a more restrictive RFC than found by the ALJ, and Plaintiff has failed to

 point to any objective findings mandating more restrictive findings. See Essary v.

 Comm’r of Soc. Sec., 114 F. App’x 662, 665-66 (6th Cir. 2004) (“Although Essary

 testified that she suffered from dizziness and drowsiness as a result of her

 medications, Essary’s medical records make no indication that Essary reported such

 side effects to any of her physicians. Thus, based on the record before him, the ALJ

 did not err in finding that Essary suffered no adverse side effects from her

 medication.”).

       Plaintiff therefore has failed to demonstrate any error in the ALJ’s analysis of

 Plaintiff’s subjective complaints requiring remand. The ALJ’s review of the record

 evidence appears to have been quite thorough and his assessment was well within

                                          24
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20          PageID.618    Page 25 of 32




 the permissible range of reasoned outcome. See Ashby v. Comm’r of Soc. Sec., No.

 1:16-CV-11829, 2017 WL 9482460, at *9 (E.D. Mich. July 31, 2017), report and

 recommendation adopted by 2017 WL 3725476 (E.D. Mich. Aug. 30, 2017) (“The

 Court will neither re-weigh the evidence, ignore substantial evidence relied upon by

 the ALJ, nor second-guess an ALJ’s findings which are well within the reasonable

 outcomes supported by the record as a whole.”). Plaintiff’s first and second claims

 of error are denied.

       B.       Analysis of the Opinion Evidence

       Plaintiff argues that the ALJ failed to give appropriate weight to “Plaintiff’s

 treating psychiatrist/therapist’s opinions,” and in fact “ignored two opinions[.]”

 (Pl.’s Mot. at pp. 9, 11-13, PgID 542, 544-46, citing ECF No. 11-7, PgID 319, 426

 (Tr. 282, 389).) Plaintiff does not identify these treaters by name, but it appears that

 Plaintiff is referring to the March 21, 2016 opinion of Katie Furton, MA, TLLP and

 the November 3, 2017 opinion of Emily Rachal, NP. (Tr. 282 (PgID 319), and 389

 (PgID 426).)

       In his decision, the ALJ expressly considered and discussed the March 2016

 opinion of Ms. Furton that Plaintiff’s symptoms “have significantly impacted [h]is

 ability to engage and enjoy his daily life activities; including confidently performing

 his work obligations.” (Tr. 28, citing Tr. 282.) The ALJ gave this opinion “little

 weight,” finding it “conclusory and not based on any specific clinical finding” and

                                           25
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20          PageID.619    Page 26 of 32




 “not consistent with the evidence of record such as the claimant’s normal mental

 status examination and average IQ as tested in January 2016.” (Tr. 28.) He also

 expressly considered and discussed the November 2017 opinion of Ms. Rachal,

 “who continued [Plaintiff’s] leave of absence … due to [Plaintiff] having difficulty

 with sustaining focus, attention, and remembering instructions.” (Tr. 28, citing Tr.

 389.) The ALJ gave this opinion “some weight,” finding it consistent with Plaintiff

 being unable to return to skilled work, but otherwise found that Plaintiff’s “mild

 mental status examination abnormalities and his reported improvement with

 treatment does not support a limitation from even simple, unskilled work.” (Tr. 28.)

        The ALJ also considered and discussed the other opinion evidence in the

 record.   Specifically, he gave “great weight” to the opinions of State agency

 consultant, Quan Nguyen, M.D., who opined that Plaintiff’s physical impairments

 are nonsevere, and State agency consultant James Tripp, EdD, who opined that

 Plaintiff retains the ability to sustain simple, unskilled work. (Tr. 28, citing Tr. 71-

 82.)   The ALJ found these assessments consistent with the record evidence,

 including Plaintiff’s minimal physical health treatment and mild mental status

 examinations, and Plaintiff’s statements regarding his ability to perform a variety of

 activities of daily living. (Tr. 28.)

        Plaintiff argues that the ALJ’s analysis of Ms. Furton’s and Ms. Rachal’s

 opinions “was not done in accordance with the Regulations,” and “[t]hough the ALJ

                                           26
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.620    Page 27 of 32




 included some mental limitations in his RFC, they were far less restricting than those

 suggested by [Plaintiff’s] treating professionals.” (Pl.’s Mot. at pp. 12-13, PgID

 545-46.) To the extent Plaintiff is arguing that Ms. Furton and Ms. Rachal should

 be considered “treating physicians,” he is wrong. Neither Ms. Furton nor Ms. Rachal

 meet the definition of an “acceptable medical source” under the controlling

 regulations, but rather are deemed “other sources.” See 20 C.F.R. § 404.1529

 (defining an “acceptable medical source” to exclude nurse practitioners (such as Ms.

 Rachal) and temporary limited license psychologists (such as Ms. Furton)); SSR 06-

 03p, 2006 WL 2329939, at *2 (defining “other sources” as “[m]edical sources who

 are not ‘acceptable medical sources,’ such as nurse practitioners, physician

 assistants, licensed clinical social workers, naturopaths, chiropractors, audiologists,

 and therapists[.]”); see also Richardson v. Comm’r of Soc. Sec., No. 1:15-CV-0708,

 2016 WL 3586623, at *5-6 (W.D. Mich. July 5, 2016) (holding that temporary

 limited psychologists are not acceptable medical sources because they are not

 “licensed or certified psychologists at the independent practice level”). The ALJ

 was not required to accord these “other source” opinions any special deference, but

 instead was merely required to consider those opinions and provide a sufficient

 explanation to allow a subsequent reviewer to follow his reasoning, which he did in

 this case. See 20 C.F.R. § 404.1527(f)(2); see also Noto v. Comm’r of Soc. Sec., 632

 F. App’x 243, 248-49 (6th Cir. 2015) (“The opinion of a ‘non-acceptable medical

                                           27
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.621    Page 28 of 32




 source’ is not entitled to any particular weight or deference – the ALJ has discretion

 to assign it any weight he feels appropriate based on the evidence of record.”); Brown

 v. Comm’r of Soc. Sec., No. 1:12-CV-1253, 2014 WL 1340748, at *6 (W.D. Mich.

 Apr. 3, 2014) (“The social security regulations require that information from other

 sources be considered. This is not a demanding standard.”). The regulations state

 that “[t]he adjudicator generally should explain the weight given to opinions from

 these sources or otherwise ensure that the discussion of the evidence in the

 determination or decision allows a claimant or subsequent reviewer to follow the

 adjudicator’s reasoning, when such opinions may have an effect on the outcome of

 the case.” See 20 C.F.R. § 404.1527(f)(2); see also SSR 06-03p. As explained above,

 the ALJ met that burden here, considering Ms. Furton’s and Ms. Rachal’s opinions

 and explaining why he gave those opinions “little weight” and “some weight,”

 respectively. Plaintiff fails to demonstrate a basis for reversal of the Commissioner’s

 decision in this case.

       Plaintiff also complains that the ALJ did not utilize a consultative examination

 to determine if less severe restrictions were more appropriate, but he provides no

 authority that the ALJ was required to do so. (See Pl.’s Mot. at pp. 10, 13, PgID

 543, 546.)    While the regulations permit the Commissioner to ask a claimant to

 attend a consultative examination, generally when the claimant’s sources have not

 provided information or are “unable to provide certain tests or procedures…” 20

                                           28
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.622   Page 29 of 32




 C.F.R. § 404.1517 ([W]e may ask you to have one or more physical or mental

 examinations or tests.”), “the regulations ‘do[] not require a consultative

 examination at government expense unless the record establishes that such an

 examination is necessary to enable the [ALJ] to make the disability decision.’”

 Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 214 (6th Cir. 1986)

 (quoting Turner v. Califano, 563 F.2d 669, 671 (5th Cir. 1977)). “It follows then

 that the ALJ does not need to request the examination if he believes the record

 contains sufficient evidence to make RFC determinations.” Spuhler v. Comm’r of

 Soc. Sec., No. 2:13-CV-12272, 2014 WL 4855743, at *17 (E.D. Mich. June 17,

 2014) (citation omitted, noting that “[c]ourts apply the abuse-of-discretion standard

 to review that decision”), report and recommendation adopted in relevant part by

 2014 WL 4856153 (E.D. Mich. Sept. 30, 2014).

       Here, the ALJ had the benefit of the opinion of the State agency psychologist,

 Dr. Tripp, which he gave great weight, as well as the benefit of Dr. Cao’s

 neurological evaluation, Dr. Ford’s January 2016 psychological evaluation, and the

 evaluation and treatment records of Dr. Bandla and his co-practitioners. (Tr. 26-28,

 citing Tr. 76-79, 255-60, 272-73, 276-81, 303-09, 372-86, 392-94.) Plaintiff did not

 seek an additional consultative examination prior to or after the hearing, and no

 further evidence was required to determine Plaintiff’s RFC. Accordingly, the ALJ




                                          29
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20         PageID.623    Page 30 of 32




 did not abuse his discretion in not utilizing a consultative examiner, and Plaintiff’s

 third claim of error is denied.

       C.     The ALJ’s Step Five Analysis

       Plaintiff’s “argument” in his final point of error consists solely of a three

 sentences:

       The Plaintiff argues to this Court that he established a prima facie
       showing of inability to perform his former occupations and all other
       work, based upon the SSA Exhibits and his testimony. Once a Claimant
       makes such a showing, the burden of production shifts to the SSA at
       Step #5 to prove that there are other jobs existing in significant
       numbers.
       PLAINTIFF’S POSITION: Where the SSA has failed to meet its
       burden of proof, the proper remedy is reversal and award of benefits
       rather than a remand.

       Plaintiff’s complete lack of argument development renders this claim of error

 waived. “[I]ssues adverted to in a perfunctory manner, unaccompanied by some

 effort at developed argumentation, are deemed waived. It is not sufficient for a party

 to mention a possible argument in the most skeletal way, leaving the court to … put

 flesh on its bones.” McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997); see

 also White Oak Prop. Dev., LLC v. Washington Twp., 606 F.3d 842, 850 (6th Cir.

 2010) (“perfunctory” and “nebulous” argument renders an issue forfeited).

       It is the Commissioner’s burden at step five of the sequential analysis to show

 that the plaintiff possesses the capacity to perform other substantial gainful activity

 which exists in the national economy. Foster v. Halter, 279 F.3d 348, 354 (6th Cir.

                                           30
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20          PageID.624     Page 31 of 32




 2001). This burden is met when there is “a finding supported by substantial evidence

 that [plaintiff] has the vocational qualifications to perform specific jobs.” Varley v.

 Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987) (citation

 omitted). “A vocational expert’s testimony concerning the availability of suitable

 work may constitute substantial evidence where the testimony is elicited in response

 to a hypothetical question that accurately sets forth the plaintiff’s physical and

 mental impairments.” Smith v. Halter, 307 F.3d 377, 378 (6th Cir. 2001).

       As discussed above, the ALJ’s RFC determination is supported by substantial

 evidence, and thus accurately portrays Plaintiff’s limitations, and the ALJ provided

 a hypothetical question to the vocational expert that mirrors the RFC. (Tr. 25, 64-

 65.) The ALJ properly relied on the testimony of the vocational expert to determine

 at step five that there are jobs existing in significant numbers in the national economy

 available to an individual with Plaintiff’s RFC. (Tr. 29-30.) Plaintiff fails to identify

 any error in the hypothetical questions posed to the vocational expert in this case,

 and accordingly Plaintiff’s claim of error is rejected.5


 5
   Plaintiff requests that “the case should be remanded to the Commissioner under
 both sentences four and six of [42 U.S.C. § 405(g)].” (Pl.’s Mot. at p. 10, PgID 543.)
 Plaintiff is not entitled to remand under sentence four for the reasons set forth above.
 Further, Plaintiff is not entitled to remand under sentence six because he has not
 argued that the limited additional records submitted to the Appeals Council (Tr. 12-
 16) are material to his disability claim. See Oliver v. Sec’y of Health & Human
 Servs., 804 F.2d 964, 966 (6th Cir. 1986) (“It is well established that the party
 seeking remand bears the burden of showing that remand is proper under Section
 405.”); see also Lee v. Comm’r of Soc. Sec., 529 F. App’x 706, 717 (6th Cir. 2013)
                                            31
Case 2:19-cv-10087-PDB-MJH ECF No. 19 filed 05/26/20        PageID.625    Page 32 of 32




                                 IV. CONCLUSION

       For all these reasons, the Court DENIES Plaintiff’s Motion for Summary

 Judgment (ECF No. 13), GRANTS Defendant Commissioner’s Motion for

 Summary Judgment (ECF No16), and AFFIRMS the decision of the Commissioner.

       IT IS SO ORDERED.

                                               s/Paul D. Borman
 Dated: May 26, 2020                           Paul D. Borman
                                               United States District Judge




 (“To obtain a sentence-six remand, a claimant has the burden to establish that there
 is (1) new evidence; (2) which is material; and (3) that there is good cause for the
 failure to submit it to the ALJ.”). The Appeals Council did consider those additional
 records, dated May 15, 2018, and determined that they do not relate to the period of
 time at issue and thus do not affect the decision about whether Plaintiff was disabled
 during the relevant time period. (Tr. 2.)
                                            32
